Citation Nr: 0523095	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  95-11 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1. Entitlement to a higher initial rating in excess of 60 
percent for an asbestos-related lung disease.

2.  Entitlement to a higher (compensable) evaluation for 
hemorrhoids. 

3. Entitlement to service connection for arthritis on a 
direct basis, or as secondary to exposure to Agent Orange.

4. Entitlement to service connection for a skin disease on a 
direct basis, or as secondary to exposure to Agent Orange.
	
5.  Entitlement to service connection for post-traumatic 
stress disorder.

6.  Entitlement to service connection for schizophrenia.

7.  Entitlement to service connection for hepatitis B.

8.  Entitlement to service connection for post nasal drip, on 
a direct basis, or as secondary to exposure to Agent Orange.

9.  Entitlement to service connection for diabetes mellitus, 
on a direct basis, or as secondary to exposure to Agent 
Orange.

10. Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).



REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION


The veteran had active military service from April 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii. 
This case was previously before the Board and, in November 
1998 and March 2005, it was remanded to the RO for further 
development.  The Board has considered the May 2005 Statement 
of the Case, issued to the veteran while the case was in 
remand status, finding that the veteran's appeal was 
untimely.  However, in the March 1998 Board remand, the RO 
was advised to provide a statement of the case (SOC) on, 
inter alia, the issue of service connection for PTSD. That 
SOC was furnished to the veteran at his address of record in 
February 2002. Subsequently, in March 2002, the veteran 
responded in a communication to the RO his continued 
disagreement with the denial. The Board viewed this as 
adequate for a substantive appeal. Therefore, this issue is 
currently before the Board. 38 C.F.R. § 20.200 (2004).  

The issues of a higher initial evaluation for the service-
connected hemorrhoids, entitlement to service connection for 
arthritis and schizophrenia, as well as the claim for a TDIU 
are being addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran's asbestosis is currently manifested by 
subjective complaints of shortness of breath, and objective 
evidence of FVC at 61 to 71 percent of predicted, and a DLCO 
(SB) at 45 percent of predicted without active pulmonary or 
cardiac disease; markedly severe degree of ventilatory defect 
with dyspnea at rest and other evidence of severe impairment 
producing total incapacity is not demonstrated.

2.  The veteran's current skin disorder was first shown many 
years after service and is not related to service or any 
incident therein to include Agent Orange exposure.

3.  The veteran did not serve in combat while in service.

4.  The stressors claimed by the veteran are not corroborated 
by any supporting evidence, nor has the veteran provided 
sufficiently detailed information to obtain verification of 
the claimed stressors.

5.  A substantiated diagnosis of PTSD has not been 
established.

6.  Hepatitis B was not present in service.

7.  Post nasal drip is not a disability for which VA 
compensation is payable.

8.  Diabetes mellitus was not demonstrated during service and 
it is not shown that the veteran now has diabetes mellitus.


CONCLUSIONS OF LAW

1.  The scheduler criteria for a disability rating in excess 
of 60 percent for asbestosis have not been met. 38 U.S.C.A. 
§§ 1155, 5107(a) (West 2002); 38 C.F.R. § 4.7 and Part 4 
Diagnostic Codes 6802 (1996) and 6833 (2004).

2.  The veteran's current skin disorder was not incurred in 
or aggravated by service and may not be presumed to have been 
incurred therein or to have been caused by herbicide exposure 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (2004).

3.  PTSD was not incurred in or aggravated during service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2004).  

4.  Hepatitis B was not incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).

5.  Service connection for post nasal drip is not warranted.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2004).

6.  Diabetes mellitus was not incurred in or aggravated by 
service and may not be presumed to have been incurred therein 
or to have been caused by herbicide exposure therein.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decisions noted above, statements of the case 
dated in May 1997, February 2002, and April 2002 and 
supplemental statements of the case dated in March 1997, 
February 2002, and April 2002.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf.  

Further, by way of letters dated in February 2002, March 
2002, April 2003, February 2004, March 2004, September 2004, 
March 2005, the RO specifically informed the veteran of the 
information and evidence needed from him to substantiate his 
claim, evidence already submitted and/or obtained in his 
behalf, as well as the evidence VA would attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA and private treatment records and 
reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  The Board 
notes that the July 2002 VCAA letter was mailed to the 
veteran subsequent to the appealed rating decision in 
violation of the VCAA and the veteran was not specifically 
informed to furnish copies of any pertinent evidence in his 
possession pertinent to his claims not previously submitted 
as required by 38 C.F.R. § 3.159.  

The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the chronological implementation of 
the VCAA is deemed to be harmless error.  VA has satisfied 
both its duty to notify and assist the veteran in this case 
and adjudication of this appeal at this juncture poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background.

The veteran's service medical records show that in April 1968 
the veteran presented to a service department treatment 
facility with complaints of painful joints of the left arm 
and shoulder.  It was noted that the veteran's complaints 
were NCD (not considered disabling).  In May and June 1968 he 
was evaluated and treated for upper respiratory symptoms to 
include a "runny nose" in May 1968. Between September 1969 
and November 1969, the veteran was evaluated and treated for 
severe pain and tenderness in the left pubic area with a 
history of a prior rash on his penis in May-June of that 
year.  A diagnosis of lymphagranuloma venerum was rendered in 
October 1969 but another examining physician on a follow-up 
evaluation in November 1969 later questioned this diagnosis.  
The veteran was scheduled for a dermatology appointment at 
that time.  His service medical records do not document any 
further follow-up evaluation.   On the veteran's medical 
examination for service separation in December 1969, a 
clinical evaluation of the veteran found no abnormalities 
exclusive of an external hemorrhoid, a birthmark on the left 
side of the back, and a tattoo on the right arm.

A VA Form 10-1415, Medical Record Problem List, records that 
that the veteran had a problem with external/internal 
hemorrhoids in 1986, degenerative joint disease of the lumbar 
spine, and seborrheic dermatitis in 1987, and hepatitis B 
remote infection in 1988. 

In May 1996 the veteran underwent a VA PTSD initial intake 
interview.  The veteran reported serving in the U.S. Navy and 
serving in Vietnam.  He reported that he performed duties as 
a ship fitter as well as guard duties aboard a naval ship.  
He reported that he also served on riverboats.  On a follow-
up psychiatric evaluation, the veteran was noted to manifest 
nervousness and some catatonic posturing.  The veteran 
admitted to hearing voices.  He denied drug use.  He was 
oriented in time, person, and place.  Acute psychosis was the 
diagnostic assessment, rule out psychotic disorder due to 
general medical condition, rule out substance induced 
psychotic disorder, rule out mood disorder with psychotic 
features and rule out schizophrenia undifferentiated were 
also indicated as diagnostic assessments.  The veteran was 
transfer to a VA medical facility for immediate admission.  
He was admitted to this facility via the emergency room with 
a diagnosis of psychotic disorder NOS (not otherwise 
significant).

A summary of the veteran's VA hospitalization beginning in 
June 1996 records that the veteran was treated with 
psychotropic medication with good response.  It was recorded 
that his illness was not considered typical of PTSD.  His 
condition at discharge in August 1996 was improved.  
Psychosis NOS was the primary diagnosis at discharge.

In a statement dated in January 1997 the veteran reported 
that in 1969 he saw his ship's doctor in DaNang Vietnam and 
was diagnosed as having symptoms of PTSD.  He added that he 
was not treated for this disorder "because he told me that 
my illness was normal and similar to what most military 
servicemen go through."

In a letter dated in November 1996, a VA physician reported 
that he had evaluated and treated the veteran as a patient in 
a VA Day Hospital Program and that his diagnosis is chronic 
paranoid schizophrenia.  He stated that the veteran has had 
symptoms of this condition since his time in the service.  He 
further stated that the veteran also meets the criteria for 
PTSD pending documentation of service and stressors.

In a statement in support of his claim for service connection 
for PTSD, the veteran stated that he was assigned to the USS 
Fort Marion, an amphibious auxiliary support ship, which was 
fired upon in October 1968.  He stated that his ship was 
entering DaNang harbor preparing to disembark Marines and 
equipment on the pier when they received incoming enemy 
artillery, mortar, and rifle fire.  He related that his ship 
returned fire with its main guns and that he essentially 
feared for his life.  He recounted that in December 1968 he 
participated as a boat crewmember in a LCM-6 Landing Craft 
ferrying Marines beyond enemy lines.  He stated that along 
the way they encountered human remains floating in the river 
and came under fire from enemy snipers.  He recalled that one 
individual aboard the Landing Craft was shot by an enemy 
bullet.   He further reported that while on shore liberty in 
the Philippines, he became involved in a bar incident which 
resulted in his being attacked by Filipino nationals and 
sustaining minor knife wounds, which he self-treated.

VA outpatient treatment records compiled between May 1996 and 
March 1997 show that the veteran participated in PTSD group 
and individual counseling.  He was diagnostically assessed by 
a clinical social worker involved in his counseling to have 
PTSD.  A psychosis with PTSD and PTSD with paranoid 
schizophrenia were among the diagnostic assessments rendered 
by his counseling psychologist.  On a March 1997 dermatology 
consultation, the veteran was noted to have very mild 
lichenification and 3 small papules on the upper back as well 
as a linear urticarial lesion on the right forearm.  Mild 
lichenification, upper back was the diagnostic assessment.

Private treatment records, dated from August 1975 to November 
1990, have been received and associated with the veteran's 
claims file.  These show treatment for various disabilities 
to include groin lymphadenopathy in August 1975, a finger 
rash in June 1983, folliculitis on the anterior thighs and 
possible scabies in March 1983, and scabies in June 1983.  In 
November 1982 the veteran presented with a history of a dry, 
spasmodic cough for approximately a 3-year period.  It was 
noted that the veteran had been seen by ENT without any 
evidence by their examination of laryngeal or pharyngeal 
pathology nor was there any postnasal drip identified.  It 
was noted that the veteran had sinus films done in September 
1982, which were normal.  Following physical examination 
chronic cough was the diagnostic impression.  The examiner 
stated that there were several etiologies that could be 
considered nothing that the more common causes are early 
presentation of asthma, postnasal drip, and gastroesophageal 
reflux.  It was noted with respect to postnasal drip that 
this seemed to have been treated in the past.  It was also 
noted that the veteran had eosinophil smears, which were 
normal and absolute eosinophil counts, which were also 
normal.  In May 1988 the veteran was diagnosed as having 
radiographic evidence of degenerative joint disease of the 
spine.  In August 1989 the veteran was evaluated for a 
choking feeling in the throat that he reported had been going 
on for a month.  Physical examination was essentially 
negative.  Post nasal drip and hepatitis B, asymptomatic with 
normal LFTs (liver function tests) were the diagnostic 
assessments. 

At a hearing in April 1997, the veteran described the 
stressor event he experienced in Vietnam when his ship came 
under fire while in the waters near DaNang.  He said that he 
felt threatened as his ship was loaded with ammunition and 
could have been blown out of the water.  The veteran also 
expressed concerns as to his exposure to Agent Orange used in 
Vietnam.

The veteran was afforded a VA mental health evaluation for 
psychosis in April 1988.  On this evaluation it was noted 
that the veteran enlisted in the Navy in 1968 and received 
training as a shipfitter.  He was stationed on the USS Fort 
Marion (LSD-22), which was home ported in Seattle, Washington 
and was stationed off the coast of Vietnam.  It was recorded 
that the veteran worked as a public groundskeeper from 1970 
to 1990, as a cook at a fast food restaurant from 1990-1991, 
and then as a security guard from 1991 to March of 1996 when 
he was fired.  Following mental status examination paranoid 
schizophrenia was diagnosed.

In a statement dated in May 1999 the veteran provided a 
description of 3 events, which he felt contributed to cause 
PTSD. These events consisted of: 1) his ship's coming under 
fire while entering DaNang harbor and exchanging gunfire with 
the enemy located in a nearby mountain; 2) encountering the 
remains of deceased persons floating in the river as well as 
coming under enemy sniper fire while transporting Marines up 
the river to the front lines on a LCM-16; and 3) a bar fight 
in the Philippines in which he received minor knife wounds.

Of file is a description of the USS Fort Marion.  The Fort 
Marion is shown to be classified as a dock landing ship (LSD) 
and to be fitted with helicopter platforms.

In a statement received in May 1999, a service colleague 
reported that the veteran came to him in 1969, saying that he 
was hearing voices and having nightmares of his experiences 
in Vietnam and the Philippines.  He said that he took the 
veteran to see the ship's doctor and was later informed by 
the veteran that the doctor told him his "illness was what 
all US military personnel experience."

In a letter dated in July 1999 the veteran's private 
physician, C.W.L., M.D., stated that the veteran was 
suffering with a visible objective skin ailment, which he had 
diagnosed to be of Agent Orange origin.  He stated that the 
skin condition was of systemic origin from inhalation of the 
herbicide Agent Orange as it was symmetrical and bilaterally 
disposed.  He stated that his diagnosis was chloracne toxis 
erythema due to Agent Orange and that this disorder was 
bilaterally and symmetrically disposed on both sides of the 
area between the lateral inferior parts of the neck and the 
respective shoulders.  Dr L. stated that the veteran's 
service exposed him to Agent Orange sprayed while he was in 
Vietnam.  He opined, based on the facts described by the 
veteran and his 40 plus years of experience as a Board 
Certified Dermatologist that the veteran was and is suffering 
with a service connected injury due to exposure to Agent 
Orange.

In a letter received in September 1999, a private physician 
Dr. D.C.T.C, M.D. reported that the veteran has a history of 
asbestos exposure as well as a chronic cough.  He noted that 
a chest x-ray dated in June 1978 was suspicious of an ill 
defined infiltrate posteriorly, that a chest x-ray in May 
1995 revealed mild diffuse increase in interstitial markings, 
and that a chest x-ray in June 1996 showed biapical smooth 
pleural thickening.  He stated that all of the above findings 
might suggest something related to the veteran's previous 
asbestos exposure.

On a VA dermatological examination in October 1999, the 
veteran's claims file was reviewed by his examiner, who noted 
that the veteran reported that skin problems on his upper 
back started while in service in Vietnam.  The veteran 
reported local pruritis and pain at the neck.  Following a 
physical examination lichen simplex chronicus was diagnosed.  
The veteran's examiner stated that he had reviewed the July 
1999 report by Dr. L. and agreed with the clinical 
description of the skin condition found by him.   He added, 
however, that he was unable to agree with Dr. L's conclusions 
regarding an etiological relationship to Agent Orange as he 
is unable to find any corroborative evidence in the medical 
records of the veteran ever suffering from any chloracne or 
PCT (porphyria cutanea tarda) or residua thereof.  Of file 
are colored still photographs of the veteran's upper back, 
upper chest, neck and face areas, dated in October 1999.  

The veteran was afforded a VA pulmonary examination in 
December 1999.  The examiner noted on a review of the 
veteran's medical records that the veteran had documented 
schizophrenia, a skin disease from Agent Orange exposure, and 
a choking sensation in his throat for at least 10 years.  On 
this examination the veteran reported exposure to asbestos in 
service, where he changed asbestos on pipes in the U.S. Navy.  
Examination of the veteran's chest showed diminished breath 
sounds without crackles or wheezing.  On Pulmonary Function 
Test (PFT), Forced Vital capacity (FVC) was 61 percent of 
predicted.  Forced Expiratory Volume after 1 second (FEV-1) 
was 26 percent of predicted and FEV-1/FVC was 31 percent of 
predicted.  Diffusion capacity of carbon monoxide, single 
breath (DLCO/SB) was 45 percent of predicted premedication.  
The veteran's examiner noted that PFT were distinctly 
abnormal with a severe reduction in FEV-1 to 32 percent of 
predicted, air trapping, and a reduction of diffusion to 45 
percent of predicted based on reduced lung volumes.  He noted 
that there was improvement after inhaled bronchodilators.  It 
was the examiner's opinion that the veteran was disabled from 
a respiratory point of view because of his dyspnea on 
exertion, which is documented by his PFTs, which show 
obstruction and diminished available respiratory volume.  
Documented exposure to asbestos with pleural thickening, 
choking in the throat, rule out endobronchial lesion, 
schizophrenia, and cutaneous lesion due to exposure to Agent 
Orange were the diagnostic impressions.

In April 2000, the veteran's VA pulmonary examiner was 
requested by the RO to provide a rationale as to how he came 
to the conclusion the veteran had cutaneous lesions due to 
exposure to Agent Orange. In January 2001, this examiner 
responded stating that although it was his belief that 
blistering lesions can be caused by Agent Orange, he did not 
profess to be an expert in this area.

In a letter dated in February 2001, the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) responded to 
an RO's request for research of unit records to support the 
veteran's report of stressor events in service. The USASCRUR 
noted that the deck logs of the veteran's ship, the USS Fort 
Marion, documented that it participated in operations against 
the enemy off the coast of Vietnam that involved U.S. Marine 
Corps units.  It was further noted that the deck logs contain 
no mention of enemy snipers firing at an LCM-16 or 
encountering remains of the dead in the water.   

Medical records used by the Social Security Administration in 
awarding the veteran disability benefits were received in 
August 2001 and show primarily evaluation and treatment 
referable to the veteran's psychiatric disorders.

Service connection for asbestos related lung disease was 
established by an RO rating action dated in February 2002.  
This disorder was rated as 60 percent disabling, under 
Diagnostic Code 6833 of VA's Schedule for Rating Disabilities 
(Rating Schedule), effective from March 1996.

In a letter dated in March 2002, Dr. D.T.C.C., M.D. stated 
that the veteran's pain in the joints of the left arm and 
shoulder could be related to his arthritis of his shoulder 
and elbow.

VA outpatient treatment records, dated from June 2002 to 
December 2003 show that the veteran received mental health 
rehabilitation for problems with paranoid schizophrenia.  In 
July 2003 the veteran presented to a VA primary care clinic 
with multiple complaints.  He stated that he was told in the 
past that he has cirrhosis and a chronic hepatitis B 
infection.  The veteran reported that he also has chronic 
post nasal drip and requested medication.  Following physical 
examination and laboratory studies, his examining physician 
stated that the veteran had by history a question of 
cirrhosis and chronic hepatitis B.  He noted that the 
veteran's liver was not palpable on examination and that the 
veteran's liver function tests have been normal.  He added 
that he could not find any hepatitis B serologies and noted 
that the veteran does not drink alcohol.  Studies were 
scheduled.  On a follow-up evaluation, it was noted that the 
examiner had reviewed the veteran's liver function test and 
that values were within normal limits.  It was also noted 
that that studies showed that the hepatitis surface antigen 
was negative.  In July 2003 the veteran was evaluated for 
complaints of right ear pain.  Examination of the veteran in 
connection with this complaint noted that the veteran had no 
skin lesions and no nasal discharge or tenderness.  In August 
2003, a mental health clinic note recorded that the veteran 
requested a letter stating that his psychotic disorder is 
related to his military combat service.  He furthermore 
presented a letter written in 1996 indicating that he meets 
the diagnostic criteria for PTSD.  His physician stated that 
the veteran's care, however, has been primarily directed 
toward management of his psychotic disorder and that PTSD 
symptoms have not been prominent.  Following a mental status 
examination, schizophrenia was diagnosed.

On a VA General Medical examination in September 2002, it was 
noted that the veteran has a history of paranoid 
schizophrenia and depression and frequently hears voices 
telling him not to trust people.  It was further noted that 
he last worked in 1996 as a security guard but was unable to 
continue working due to distrust of his fellow employees.  
When asked if he has trouble breathing the veteran replied 
"a little bit, once in a while."  The examiner reported 
that the veteran has chronic microscopic hematuria and 
proctodynia and is apparently hepatitis B positive with a 
history of peptic ulcer disease. On physical examination, the 
veteran's nasal septum was midline.  His sinuses were clear 
to transillumination and his oral mucosa was moist and pink.  
His lungs were clear to auscultation and resonant to 
percussion.  His joints were normal in appearance without 
varus or valgus abnormality.  His muscular was normal in 
appearance and motor strength was 5/5 globally and 
symmetrically.  History of asbestos exposure, presumed 
asbestosis, paranoid schizophrenia and depression, and 
hepatitis B positive by history were the pertinent diagnoses.  
The examiner stated with regard to the veteran's ability to 
obtain or retain employment, that it is unlikely given his 
history of severe paranoid schizophrenia that he would be 
able to obtain or retain gainful employment.  He added that 
physically his lung disease probably does not disable him.

On a VA mental disorders examination in September 2002, it 
was noted that the veteran while in the Navy was assigned to 
the USS Fort Marion and that his ship was in various 
locations.  In December 1968 it participated in operations 
against the enemy from the coast of Vietnam.  It was noted 
that the veteran's ship was also in the Vietnam operations 
area in March 1969.  Following a mental status examination, 
paranoid schizophrenia was diagnosed.  The examiner stated 
that the veteran has all the symptoms of this disorder and 
that past psychological testing in 1996 supports this 
diagnosis.

On PFT in November 2002, FVC was 25 percent of predicted.  
FEV-1 was 26 percent of predicted. FEV-1/FVC was 102 percent 
of predicted. The examiner stated that the results of this 
testing indicate either a severe restrictive ventilatory 
defect or suboptimal effort during testing. 

On a VA respiratory examination in November 2003, the veteran 
reported experiencing difficulty breathing off and on when 
walking.  On physical examination, it was noted that there 
was no current coughing and/or wheezing.  A chest x-ray was 
interpreted to reveal no active pulmonary or cardiac disease.  
Asbestosis was the diagnostic assessment.  The examiner 
described the veteran's effort as good and the results as 
reproducible. PFT was interpreted to show FVC of 71 percent 
of predicted.  FEV-1 was 41 percent of predicted.  FEV-1/FVC 
was 46.5 percent of predicted.  The examiner stated that the 
veteran's spirometry demonstrated a severe obstructive 
ventilatory defect with a reduced FVC.

In a statement dated in November 2003, Dr. D.T.C.C. reported 
that he has diagnosed the veteran as having a chloracne skin 
condition and arthritis and was currently treating him for 
these conditions.  He further reported that he had prescribed 
halcinonide cream for the veteran's skin condition and 
Tylenol and Ben Gay cream for his arthritis.

In a letter dated in December 2003, Dr. D.T.C.C. stated that 
he had looked at the veteran's service medical records and 
noted that they state that the veteran entered service with a 
"preeixtence (sic) injury to his left arm joints and 
shoulder which could have been aggravated during his military 
combat duties in Vietnam."  He noted that the veteran had 
informed him that he has suffered from chronic pain ever 
since.  He said that he examined the veteran and that x-rays 
had "confirmed and revealed that his pain is arthritis in 
the same location of the preexistence (sic) injury of his 
left arm joints and shoulder pain."  He further noted that 
the veteran's service medical records show that he had a rash 
on his penis and stated, "A rash or any acneiform is the 
symptom of Agent Orange exposure." He lastly stated that Dr. 
C. W. L., a certified dermatologist, has diagnosed the 
veteran with chloracne skin condition.  He stated that he was 
treating the veteran for chronic arthritis pain and chronic 
chloracne skin conditions. 

In a letter dated in December 2004, Dr. D.T.C.C. stated that 
the veteran military records show that he had hemorrhoids at 
service discharge and that the veteran still suffers from 
hemorrhoids and has come to him for treatment for this 
condition.  He stated that the veteran's chronic respiratory 
sinus post nasal drip condition might be connected to Agent 
Orange and malathion exposure while in service.  He added 
that he has examined the veteran for this chronic condition 
and was treating him for it.  He lastly stated that the 
veteran's paranoid schizophrenia could have developed during 
his combat service due to exposure to war or threatening 
events.

In a letter dated in February 2004 Dr. D.T.C.C. stated that 
the veteran is unable to work because of his chronic lung 
disease.  He added "this will keep his lung disease from 
getting worse and keep him stable."

In a statement received in December 2004, a service colleague 
of the veteran stated that he and the veteran visited a bar 
in the Philippines where a woman, as well as others, attacked 
them with a knife.  He related that while at this bar he 
consumed hard liquor and was told by the veteran that he was 
drunk and unaware that his wallet had been stolen by one of 
the hostesses.   He stated that the veteran told him that he 
had to grab him and kicked his way out of there.  He added 
that the next day the veteran was very angry and said that he 
could not trust anyone.

Of file is an extract from an article entitled "Development 
Issues for Men Throughout Life" which relates, "The 
stresses of military life may be enough to precipitate a 
major psychiatric illness, such as depression or 
schizophrenia, in those who are predisposed to these 
illnesses."

At his hearing in April 2005 the veteran described the 
limitations on his activities resulting from his service-
connected respiratory disorder.  He said that he experiences 
shortness of breath and can not run up stairs.  He said that 
he couldn't be around people who are smoking and becomes 
stressed in environments that expose him to smoke.  The 
veteran described his former duties in his past employment as 
a security guard and said that he has been receiving SSA 
disability since 1997.  The veteran testified that he has 
pain all over his left side and that in service he aggravated 
an injury to his left shoulder.  The veteran described his 
problems with skin disease and the evaluation and treatment 
he has received.  The veteran said that in the Navy he was 
stationed for a period on a ship off the coast of Vietnam.  
He described symptoms he experiences related to his mental 
condition.  He testified that in service he heard voices and 
saw a medical corpsman who told him that he what he was 
experiencing was normal and was going to go away.

Analysis

Increased ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where 
the question for consideration involves the propriety of the 
initial evaluations assigned, such as here, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required. See Fenderson v. West, 12 Vet. App. 119 (1999). 

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2004).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.


Asbestos related lung disease

Pursuant to VA's Rating Schedule, the RO ascertained the 
severity of the veteran's service- connected respiratory 
disorder, by application of the criteria set forth in 
Diagnostic Code 6833 for asbestosis in its February 2002 
rating decision.  The regulations governing the evaluation of 
respiratory disorders were amended as of October 7, 1996.  
See 61 Fed. Reg. 46720-46731 (1996) (now codified at 38 
C.F.R., Part 4, § 4.96, Code 6833).  Generally, in a claim 
for an increased rating, where the rating criteria are 
amended during the course of the appeal, the Board considers 
both the former and the current schedular criteria because, 
should an increased rating be warranted under the revised 
criteria, that award may not be made effective before the 
effective date of the change.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991), to the extent it held that, 
where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 
19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 
5110(g) (West 2002); 38 C.F.R. § 3.114 (2004).  Thus the 
veteran's claim for increased compensation must be made under 
the new criteria (as has been done in this case by the RO in 
the November 1997 rating decision) unless the old regulations 
are more favorable to the veteran. 

The new rating criteria provide that asbestosis will be 
evaluated in accordance with Diagnostic Code 6833, and 
further provide that a 100 percent disability evaluation is 
warranted where Forced Vital Capacity (FVC) less than 50- 
percent predicted, or; Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) less 
than 40-percent predicted, or; maximum exercise capacity less 
than 15 ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or; cor pulmonale or pulmonary hypertension, or; 
requires outpatient oxygen therapy. A 60 percent disability 
evaluation is warranted where FVC of 50- to 64-percent 
predicted, or; DLCO (SB) of 40- to 55-percent predicted, or; 
maximum exercise capacity of 15 to 20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation.

The Board finds that an evaluation in excess of 60 percent is 
not warranted. The pulmonary function testing in December 
1999 showed a FVC ratio of 61 percent of predicted and DLCO 
(SB) of 45 percent of predicted.  The veteran's most recent 
pulmonary function test in November 2003 showed a FVC ratio 
of 71 percent of predicted.   While pulmonary function 
testing in November 2002 resulted in a FVC of 25 percent of 
predicted, the Board finds it reasonable to conclude in light 
of the evidence in its entirety, including the veteran's 
testing both prior and subsequent to this test as well as the 
veteran's clinical findings on physical examinations, 
complaints, and testimony that the veteran, as suggested by 
his examiner demonstrated a suboptimal effort during this 
testing.  Forced Vital Capacity less than 50- percent 
predicted or Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) less than 
40-percent predicted, absent a suboptimal effort during 
testing, have not been shown. As such, the veteran's 
asbestosis more nearly approximates the 60 percent evaluation 
currently assigned, and an increased evaluation is denied.

To ensure that the veteran is not prejudiced by the Board's 
decision to evaluate him under the respiratory regulations 
that went into effect as of October 7, 1996, the evidence 
will also be examined under the criteria in effect prior to 
this date to determine if a higher rating could be granted 
there under such.  Under the applicable code provision of the 
former regulations, a 60 percent rating requires severe 
symptoms with extensive fibrosis and severe dyspnea on slight 
exertion with a corresponding ventilatory deficit confirmed 
by pulmonary function tests and with a marked impairment of 
health.  A 100 percent rating is provided for a pronounced 
condition, with the extent of lesions comparable to far 
advanced pulmonary tuberculosis, or pulmonary function tests 
confirming a markedly severe degree of ventilatory defect, 
with dyspnea at rest and other evidence of severe impairment 
of bodily vigor producing total incapacity.  38 C.F.R. Part 
4, Diagnostic Code  6802 (1996).

The Board finds that the veteran's respiratory disability 
more nearly approximates a 60 percent rating under the former 
regulations insofar as the veteran's disability has been 
characterized on his VA examination in November 2003 as 
producing a severe obstructive ventilatory defect.  The 
evidence of record does not demonstrate a markedly severe 
degree of ventilatory defect.  Although the record 
demonstrates marked impairment in the veteran's ability to 
perform daily activities, total incapacity has not been 
demonstrated.  As such, an increased evaluation under the 
former regulations is also not warranted.

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 


Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b). 

Furthermore, where a veteran served ninety (90) days or more 
during a period of war and arthritis and/or diabetes mellitus 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease will 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

For purposes of establishing service connection for a 
disability resulting from exposure to an herbicide agent, a 
veteran who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during that service.  38 U.S.C. A. § 1116(f).  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a) (6) (iii). 

When such a veteran develops a disorder listed in 38 C.F.R. 
§ 3.309(e), which disorders have been shown to be caused by 
exposure to Agent Orange, to a degree of 10 percent or more 
following his service in the Republic of Vietnam, the 
disorder shall be presumed to have been incurred during 
service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e) 
(2001).  The following diseases shall be service connected if 
the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebut table 
presumption of 38 C.F.R. § 3.307(d) are also satisfied:  
Chloracne or other acneiform disease consisted with 
chloracne; Hodgkin's disease; non-Hodgkin's lymphoma; acute 
and subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; multiple myeloma; respiratory cancers 
(cancers of the lung, bronchus, larynx or trachea); soft 
tissue sarcoma, and type II diabetes also known as type II 
diabetes mellitus or adult-onset diabetes).  38 C.F.R. 
§ 3.309(e) (2002).  The disease listed at 38 C.F.R. 
§ 3.309(e) shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, PCT, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within one year, and respiratory cancers within 30 years, 
after the last date on which the veteran was exposed to a 
herbicide agent during active military, naval, or air 
service.  38 U.S.C.A. §§ 1113, 1116 (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(ii).  

In addition, the United States of Appeals for the Federal 
Circuit has held that the Veteran's Dixon and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

In this case, the record reflects that the veteran served on 
a U.S. naval vessel as a shipfitter off the coast of the 
Republic of Vietnam during the Vietnam Era.  The evidence 
does not demonstrate that the veteran's conditions of service 
involved duty or visitation in the Republic of Vietnam.   
Hence, he is not presumed to have been exposed to Agent 
Orange or other herbicide agents.  38 U.S.C.A. § 1116(f).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
  
A.  Skin disease

Considering the evidence summarized above, the Board finds 
that the veteran's various skin disabilities, to the extent 
they currently exist, were not shown in service.  The 
veteran's skin conditions, listed as a finger rash in June 
1983, scabies in March and June 1983, seborrheic dermatitis 
in 1987, mild lichenification in March 1997, choloracne toxis 
erythema by his private physician in July 1999 and, more 
recently, lichen simplex chronicus by a VA physician in 
October 1999, all first appeared many years after service and 
are too remote in time from service to support the claim that 
they are related to service, absent competent medical opinion 
to this effect.  

Although the veteran asserts that he has a skin condition 
related to service, the Board notes that the veteran is not 
shown by the record to have any medical expertise in this 
matter.  Accordingly, his contentions as to the etiology of 
his disorder are not competent. 

The veteran's private physicians, Dr. C.W.L. and Dr. D.T.C.C. 
have attributed skin disease, diagnosed by Dr. L. as 
chloracne toxis erythema, to exposure by the veteran to Agent 
Orange in service.  The veteran, in this case, however has 
not been shown to have service in the Republic of Vietnam as 
defined by 38 C.F.R. § 3.307(a) (6) (iii).  Thus he cannot be 
presumed to have been exposed to Agent Orange and there is no 
support for his claim that such exposure occurred.  
Furthermore, chloracne or other acneform disease consistent 
with chloracne was not diagnosed within the first post 
service year nor did a VA physician, who examined the veteran 
in October 1999, diagnose it.  

In sum the veteran cannot be presumed to have been exposed to 
Agent Orange and the veteran's most recently diagnosed skin 
condition is not listed as a disease associated with Agent 
Orange exposure.    

After consideration of all the evidence, the Board finds that 
the veteran's skin condition is unrelated to his service.  
The preponderance of the evidence is against the claim of 
service connection for a skin condition, including on the 
basis of herbicide exposure, and the claim is denied.  Since 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. §5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

B. PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004).  

If, however, there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994); Zarycki v. Brown, 
6 Vet. App. 91, 99 (1993).  The veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

If the diagnosis of a mental disorder does not conform to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Psychiatric Disorders, Fourth Edition (DSM-IV), or 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.  38 C.F.R. § 4.125(a) (2004).

The term "engaged in combat with the enemy" means more than 
having served in a theater of combat operations.  In order to 
be considered a combat veteran, the evidence must show that 
the veteran personally participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality.  A statement that the veteran 
participated in a particular operation or campaign does not 
establish that he engaged in combat, in that those terms 
encompass both combat and non-combat duties.  VAOPGCPREC 12-
99.

The evidence indicates that the veteran did not receive any 
awards or decorations for valor, combat experience, combat 
injuries, or otherwise show that he had actual combat with 
the enemy.  His DD Form 214 shows no certificate or awards 
denoting participation in combat, and his military 
occupational specialty (a shipfitter) does not suggest that 
he served in combat.  His mere presence in coastal waters off 
of Vietnam is not sufficient to conclude that he had combat, 
in that his duties were not related to combat.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  Furthermore, the 
veteran has not asserted that he served in combat; his 
experiences are related to events that are incidental to 
combat, but not a result of his participation in combat.  The 
Board finds, therefore, that the veteran did not participate 
in combat while in service, and that corroborating evidence 
of the claimed events having actually occurred is required to 
support his claim.  Doran, 6 Vet. App. at 288-89.

The veteran alleges three stressors that occurred either in 
the waters of Vietnam and/or in the Philippines to cause his 
PTSD:  (1) exposure to sniper fire directed at his ship; (2) 
seeing the remains of the dead floating in the river; and (3) 
a bar fight during which he sustained knife wounds.  The 
veteran has not been able to provide sufficient specific 
details of these events, in terms of when, where, and to whom 
they occurred, which might aid in their verification.  His 
personal accounts of his stressful experiences in the waters 
of Vietnam are not corroborated by the available historical 
data.  His experience in a bar in the Philippines is to some 
degree supported by a statement received in December 2004 
from a service colleague.  However, this individual relates 
being intoxicated at the time and appears to be independently 
unaware of the events that occurred.  This is indicated by 
his admission that the veteran told him that he was drunk and 
also of the manner of their exit from this bar. The Board 
finds, therefore, that his claim is not supported by valid 
corroborating evidence that his alleged in-service stressors 
occurred. 

The medical evidence reflects a diagnosis of PTSD by VA 
clinicians involved in his therapy.  The diagnosis was, 
however, appears to be based on the veteran's reported 
history that is not supported by any corroborating evidence.  
Because the diagnosis was based on reported history, rather 
than documented history, the medical evidence reflecting that 
diagnosis is not probative for the purpose of adjudicating 
the veteran's claim for service connection for PTSD.  See 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (a medical 
opinion that is based on the veteran's recitation of service 
history, and not his documented history, is not probative).  
Comprehensive VA examinations, to include a VA examination in 
November 2002, which considered past psychological testing, 
have consistently diagnosed the veteran as suffering from a 
mental disorder other than PTSD.

In summary, the evidence shows that the veteran did not serve 
in combat, and his claimed stressors are not corroborated by 
credible supporting evidence.  In addition, because his 
claimed stressors are not corroborated, a substantiated 
diagnosis of PTSD has not been established.  The Board finds, 
therefore, that the criteria for a grant of service 
connection are not met, and that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for PTSD.

C.  Hepatitis B

After a careful review of the evidence of record, it is found 
that entitlement to service connection for hepatitis B is not 
warranted. While the records in the claims file show that the 
veteran has been noted to have hepatitis B by history and 
indicated to be asymptomatic by his private physician in May 
1988, hepatitis B serologies are not documented.  In any 
event there is no indication that hepatitis B had its onset 
in service or is otherwise attributable to service. 
Therefore, it cannot be found that service connection is 
justified.

As a consequence, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for hepatitis B.

D.  Post nasal drip

The veteran claims service connection for post nasal drip, 
which is noted in the evidence summarized above to have been 
reported by the veteran in July 2003 to be a chronic 
condition.  Post nasal drip, however, is a symptom of an 
underlying disorder and not an actual disability in and of 
itself for which VA disability compensation benefits are 
payable.  No such disability has been diagnosed to date.  As 
post nasal drip is not a disease or injury within the meaning 
of 38 U.S.C. A. § 1110, service connection may not be 
granted.  Accordingly, this claim must be denied.

E.  Diabetes Mellitus

The service medical records do not demonstrate that the 
veteran had diabetes mellitus in service.  Additionally, 
there is no clinical evidence of record indicating any 
findings and/or treatment for diabetes mellitus subsequent to 
service.  In fact, in fact there is no medical evidence of 
record showing that the veteran has diabetes mellitus, let 
alone diabetes mellitus attributable to service, to include 
events therein.  In the absence of any supportive medical 
evidence, the Board is constrained to conclude that there is 
no reasonable basis to establish service connection for 
diabetes mellitus on any basis.



ORDER

A higher initial rating in excess of 60 percent for an 
asbestos-related lung disease is denied.

Service connection for a skin disease on a direct basis, or 
as secondary to exposure to Agent Orange is denied.
	
Service connection for post-traumatic stress disorder is 
denied.

Service connection for hepatitis B is denied.

Service connection for post nasal drip, on a direct basis, or 
as secondary to exposure to Agent Orange is denied.
.
Service connection for diabetes mellitus, on a direct basis, 
or as secondary to exposure to Agent Orange is denied.



REMAND

As to the veteran's claim for an increased evaluation for his 
service-connected hemorrhoids, the veteran's private 
physician, Dr. D.T.C.C., in a letter dated in December 2004 
has indicated that the veteran is symptomatic of this 
condition and has received related treatment.  Records of 
this treatment have not been associated with the veteran's 
claims file.  Furthermore, a current examination is 
warranted.

As to service connection for arthritis, the veteran's private 
physician, Dr. D.T.C.C. in statements dated in March 2002 and 
November 2003 has reported that he is treating the veteran 
for arthritis in his left arm and shoulder, which could be 
related to the veteran's in-service complaints in April 1968 
of painful joints of the left arm and shoulder.  Records of 
this treatment have not been associated with the veteran's 
claims file.  An opinion as to whether the veteran has 
arthritis attributable to his complaints in service is 
required.  See 38 C.F.R. § 3.159 (c)(4) (2004).

Given that the issue of entitlement to an increased 
evaluation for the service-connected hemorrhoids is now 
subject to remand, a decision on the claim of entitlement to 
TDIU must be deferred. The United States Court of Appeals for 
Veterans Claims has stated that two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision on one issue cannot be rendered until 
the other issue has been considered. See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991).

Lastly, the Board notes that in its March 2005 remand to the 
RO, it pointed out that the veteran had submitted a notice of 
disagreement to an RO rating action in October 1999 denying 
service connection for schizophrenia.  This issue is again 
being remanded for the issuance of a statement of the case 
and to give him the opportunity to submit a substantive 
appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this matter is remanded for the following:


1. The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
for hemorrhoids. After securing any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified, to specifically include those 
of Dr. D.T.C.C., whose records have not 
previously been secured. Regardless of 
the veteran's response, the RO should 
obtain all outstanding VA records of 
treatment.

2. The RO should schedule the veteran for 
a VA examination to determine the nature 
and severity of his service- connected 
hemorrhoids. All indicated tests and 
studies should be performed and all 
findings should be reported in detail. 
The claims folder should be made 
available to the examiner for review.

The examiner is requested to comment on 
the absence or presence of the following: 
frequent recurrences, excessive redundant 
tissue, large or thrombotic, persistent 
bleeding, secondary anemia, and/or 
fissures.

3.  The RO should schedule the veteran 
for VA examination by an orthopedist in 
order to determine the nature, severity 
and etiology of the veteran's disorders 
of the left shoulder and left elbow.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  All indicated 
tests, to include x-ray studies and any 
other specialized tests deemed necessary, 
should be conducted.  It is requested 
that the examiner obtain a detailed 
clinical history.  Following the 
examination, the examiner is requested to 
render an opinion as to whether it is as 
likely as not that any left shoulder 
and/or left elbow disorder diagnosed is 
related to military service.  A complete 
rationale for any opinion expressed 
should be provided.

4.  The RO should furnish the veteran and 
his representative a statement of the 
case at the veteran current address of 
record regarding the issue of entitlement 
to service connection for schizophrenia.  
He should be informed of the requirements 
necessary to perfect an appeal.  The RO 
is informed that this issue is not before 
the Board unless the veteran perfects his 
appeal by timely filing a substantive 
appeal.


5.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjuducate the issues on appeal 
with consideration of the evidence 
obtained in response to the above 
development.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


